Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4 TO SELECTED DEALER AGREEMENT

This Amendment No. 4 (this “Amendment”), dated as of the 28th day of October,
2016 and effective as of January 1, 2017 (the “Effective Date”), is made by and
among each of Industrial Property Trust Inc., a Maryland corporation (the
“Company”), Dividend Capital Securities LLC, a Colorado limited liability
company (the “Dealer Manager”), Industrial Property Advisors LLC, a Delaware
limited liability company (the “Advisor”), Industrial Property Advisors Group
LLC, a Delaware limited liability company (the “Sponsor”), (collectively, the
“Issuer Entities”) and Ameriprise Financial Services, Inc. (“Ameriprise”).

WHEREAS, the Issuer Entities and Ameriprise have entered into a Selected Dealer
Agreement dated January 21, 2014, as amended by the Amendment to Selected Dealer
Agreement dated January 21, 2014, Amendment No. 2 to Selected Dealer Agreement
dated August 28, 2015 and Amendment No. 3 to Selected Dealer Agreement,
effective as of April 11, 2016 (the “Selected Dealer Agreement”) that sets forth
the understandings and agreements whereby Ameriprise will offer and sell, on a
best efforts basis, for the account of the Company, shares (“Shares”) of common
stock (the “Common Stock”) of the Company registered pursuant to the
Registration Statement and Prospectus filed with the Securities and Exchange
Commission, as the same may be amended or supplemented from time to time (the
“Offering Documents”); and

WHEREAS, prior to the Effective Date, (i) pursuant to Section 3(d) of the
Selected Dealer Agreement (a) the Dealer Manager re-allows to Ameriprise a
marketing fee (the “Marketing Fee”) and (b) the Advisor pays or causes to be
paid to Ameriprise the amount of any bona fide, itemized, separately invoiced
due diligence expenses (the “Due Diligence Expenses”), (ii) pursuant to
Section 6(a)(viii) of the Selected Dealer Agreement, the Dealer Manager will pay
or cause to be paid, subject to Section 6(d) of the Selected Dealer Agreement,
and as mutually agreed upon by the parties to the Selected Dealer Agreement,
Ameriprise’s costs of technology associated with the offering, other costs and
expenses related to such technology costs, and the facilitation of the marketing
of the Shares and the ownership of such Shares by Ameriprise’s customers,
including fees to attend Company-sponsored conferences (the “Distribution
Expenses”), and (iii) pursuant to Section 6(b) of the Selected Dealer Agreement,
the Company may reimburse Ameriprise to the extent that Ameriprise’s compliance
with an Ad Hoc Request (as defined in Section 6(b) of the Selected Dealer
Agreement) would cause Ameriprise to incur additional material expenses, in
which case the Company and Ameriprise will mutually agree as to the payment of
such expenses between the parties (the “Ad Hoc Request Expenses” and,
collectively with the Marketing Fee, the Due Diligence Expenses, and the
Distribution Expenses, the “Cost Reimbursement Compensation”); and

WHEREAS, American Enterprise Investment Services Inc. (“AEIS”) , an SEC
registered broker-dealer and FINRA member (CRD # 26506) is an affiliate of
Ameriprise and provides clearing and related services solely and exclusively for
Ameriprise;

WHEREAS, the Company and AEIS are parties to that certain Alternative Investment
Product Networking Services Agreement, dated December 17, 2013 as amended,
pursuant to which the broker-controlled accounts of Ameriprise’s customers that
invest in the Company will be processed and serviced; and

WHEREAS, Ameriprise intends to migrate its cost reimbursement-related operations
to AEIS as of the Effective Date, and thereafter AEIS shall provide such
services to Ameriprise and financial advisors affiliated with Ameriprise.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and Ameriprise agree as
follows:

1. As of the Effective Date, the Dealer Manager shall cease paying the Cost
Reimbursement Compensation to Ameriprise and shall have no further obligation to
pay the Cost Reimbursement Compensation to Ameriprise, other than those amounts
incurred prior to the Effective Date.



--------------------------------------------------------------------------------

2. As of the Effective Date and continuing thereafter, AEIS will perform, for
the benefit of the stockholders of the Company who are clients of Ameriprise,
certain broker-dealer services including, but not limited to, distribution,
marketing, administration and stockholder servicing support (the “Cost
Reimbursement Services”), which were previously performed by Ameriprise under
the Selected Dealer Agreement. Cost Reimbursement Services performed by AEIS
will further include product due diligence, training and education, and other
support-related functions. These Cost Reimbursement Services will be performed
at AEIS by associated persons of AEIS.

3. As of the Effective Date and continuing thereafter, in consideration of the
Cost Reimbursement Services to be provided by AEIS, (i) the Marketing Fee shall
be re-allowed directly to AEIS by the Dealer Manager, (ii) the amount of any Due
Diligence Expenses shall be paid by the Advisor directly to or on behalf of AEIS
(as directed by AEIS), (iii) the Dealer Manager shall pay or cause to be paid
directly to AEIS the amount of any Distribution Expenses incurred by AEIS and
(iv) the Company shall pay or cause to be paid directly to AEIS the amount of
any Ad Hoc Request Expenses incurred by AEIS, in each case pursuant to the terms
of a separate, mutually agreeable, Cost Reimbursement Agreement between the
Issuer Entities and AEIS, substantially in the form of Exhibit A hereto (the
“Cost Reimbursement Agreement”).

The Issuer Entities and Ameriprise specifically acknowledge and agree that the
payments described in clauses (i), (iii) and (iv) of this Section 3 shall be
remitted directly to AEIS, and the payment of Due Diligence Expenses in clause
(ii) of this Section 3 shall be remitted directly to or on behalf of AEIS (as
directed by AEIS), in each case separate and apart from the Selling Commissions
(as defined in the Selected Dealer Agreement) and distribution fees (the
“Distribution Fees”) payable to Ameriprise under Section 3(d) of the Selected
Dealer Agreement. For the avoidance of doubt, the Issuer Entities acknowledge
and agree that such payment of Cost Reimbursement Compensation to AEIS shall not
be paid as a ‘pass-through’ to Ameriprise for payment to AEIS.

4. The Issuer Entities and Ameriprise acknowledge and agree that the Cost
Reimbursement Compensation shall not be paid to Ameriprise on and after the
Effective Date, other than those amounts incurred prior to the Effective Date
and (ii) all Selling Commissions and Distribution Fees payable to Ameriprise
pursuant to Section 3(d) of the Selected Dealer Agreement on an after the
Effective Date shall continue to be remitted directly to Ameriprise pursuant to
the terms of the Selected Dealer Agreement.

5. The Issuer Entities and Ameriprise acknowledge and agree that the total
compensation paid to Ameriprise and AEIS by the Issuer Entities in connection
with the Offering pursuant to the Selected Dealer Agreement as amended by this
Amendment and the Cost Reimbursement Agreement shall not exceed the limitations
prescribed by FINRA, including the 10% limitation prescribed by FINRA Rule 2310
on compensation of participating broker-dealers, which is calculated with
respect to the gross proceeds from sales of Shares by Ameriprise (except for
Shares sold pursuant to the DRIP). The Company, the Dealer Manager and
Ameriprise agree to monitor the payment of all fees and expense reimbursements
to assure that FINRA limitations are not exceeded. Accordingly, if at any time
the Company determines in good faith that any payment to Ameriprise pursuant to
the Selected Dealer Agreement as amended by this Amendment and/or any payment to
AEIS pursuant to the Cost Reimbursement Agreement could result in a violation of
the applicable FINRA regulations, the Company or the Dealer Manager shall
promptly notify Ameriprise, and the Company, the Dealer Manager and Ameriprise
agree to cooperate with each other to implement such measures as they determine
are necessary to ensure continued compliance with applicable FINRA regulations.
However, nothing in this Amendment shall relieve Ameriprise of its obligations
to comply with FINRA Rule 2310.

6. The Issuer Entities and Ameriprise acknowledge and agree that on and after
the Effective Date, the representations, warranties and covenants made to
Ameriprise under Section 2(ll) of the Selected Dealer Agreement shall be of no
further force and effect and the Company shall not be required under
Section 2(ll) of the Selected Dealer Agreement to notify Ameriprise of or
deliver to Ameriprise any documents or other information. On and after the
Effective Date, pursuant to the Cost Reimbursement Agreement, the
representations, warranties and covenants made by the Issuer Entities under
Section 2(ll) of the Selected Dealer Agreement (before it was amended by this
Amendment) shall be made to AEIS. For the avoidance of doubt, subject to AEIS’s
execution and delivery to the Company and the Independent Valuation Firm (as
defined in Section 2(ll) of the Selected Dealer Agreement) of an access and
confidentiality agreement, substantially in the form attached to the Selected
Dealer Agreement as Exhibit D, AEIS shall be permitted to share any documents
and other information provided to it pursuant to Section 2(ll) of the Selected
Dealer Agreement with Ameriprise, and, following the Company’s disclosure of the
valuation in the SEC Disclosure Documents (as defined in Section 2(ll) of the
Selected Dealer Agreement), and subject to the fair disclosure requirements of
Regulation FD and to the provisions of any non-disclosure agreement between AEIS
and the Independent Valuation Firm, nothing shall preclude Ameriprise from
providing the name of the Independent Valuation Firm and/or a summary of its
review to its clients and/or its financial advisors.

 

2



--------------------------------------------------------------------------------

7. Section 7 of the Selected Dealer Agreement is hereby amended such that on and
after the Effective Date, any document required to be delivered to Ameriprise
under Section 7 shall be required to be delivered to both Ameriprise and AEIS.

8. Section 8(d) of the Selected Dealer Agreement is hereby superseded and
replaced with the following:

d) Contribution. Subject to the limitations and exceptions set forth in
Section 8(a) hereof and in order to provide for just and equitable contribution
where the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the
Selling Commissions, Distribution Fees and Cost Reimbursement Compensation
received by Ameriprise and/or AEIS with respect to such Shares sold. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits referred to above but also the relative
fault of the Issuer Entities, on the one hand and Ameriprise on the other in
connection with the statements or omissions which resulted in such Losses (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Issuer Entities, on the
one hand and Ameriprise on the other shall be deemed to be in the same
proportion as (a) the sum of (i) the aggregate net compensation retained by the
Issuer Entities and their affiliates for the purchase of Shares sold by
Ameriprise and (ii) total proceeds from the Offering (net of the Selling
Commissions, Distribution Fees and Cost Reimbursement Compensation paid to
Ameriprise and/or AEIS but before deducting expenses) received by the Company
from the sale of Shares by Ameriprise bears to (b) the Selling Commissions,
Distribution Fees and Cost Reimbursement Compensation retained by Ameriprise
and/or AEIS. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by an Issuer
Entity, on the one hand or Ameriprise on the other. The Issuer Entities agree
with Ameriprise that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation, or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the Losses referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d),
Ameriprise shall not be required to contribute any amount in excess of the
amount by which the total price at which the Shares subscribed for through
Ameriprise were offered to the subscribers exceeds the amount of any damages
which Ameriprise has otherwise been required to pay by reason of any such untrue
or alleged untrue statement or omission or alleged omission. Further, in no
event shall the amount of Ameriprise’s contribution to the liability exceed the
aggregate Selling Commissions, Distribution Fees, Cost Reimbursement
Compensation and any other compensation retained by Ameriprise and/or AEIS from
the proceeds of the Offering.

 

3



--------------------------------------------------------------------------------

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act or Section 10(b) of the Exchange Act, as
amended) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section, any person that
controls Ameriprise within the meaning of Section 15 of the Securities Act shall
have the same right to contribution as Ameriprise, and each person who controls
the Company within the meaning of Section 15 of the Securities Act shall have
the same right to contribution as the Company.

9. Except as set forth in this Amendment, all of the provisions of the Selected
Dealer Agreement shall continue in full force and effect in accordance with
their terms.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.

 

INDUSTRIAL PROPERTY TRUST INC. By:   /s/ Thomas G. McGonagle Name: Thomas G.
McGonagle Title: Chief Financial Officer

 

DIVIDEND CAPITAL SECURITIES LLC By:   /s/ Charles Murray Name: Charles Murray
Title: President

 

INDUSTRIAL PROPERTY ADVISORS LLC By:   /s/ Evan H. Zucker Name: Evan H. Zucker
Title: Manager

 

INDUSTRIAL PROPERTY ADVISORS GROUP LLC By:   /s/ Evan H. Zucker Name: Evan H.
Zucker Title: Manager

 

AMERIPRISE FINANCIAL SERVICES, INC. By:   /s/ Frank A. McCarthy Name: Frank A.
McCarthy Title: Senior Vice President and General Manager